The only question of merit in this case is the sufficiency of the evidence to sustain the verdict.
There are facts and circumstances in the case tending to discredit the testimony of the three state's witnesses, but, if their testimony is believed beyond a reasonable doubt, then this defendant, at the time and place testified to, had in his possession prohibited liquor contrary to law. This was a question for the jury, and the court so held.
Exceptions reserved to remarks of the solicitor in his closing argument are without merit.
We find no error in the record, and the judgment is affirmed.
Affirmed.